Citation Nr: 1241917	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  09-28 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a left shoulder disorder.  

3.  Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board observes that the July 2008 rating decision denied service connection for PTSD; however, the medical evidence of record reflects various mental health diagnoses, including but not limited to PTSD, depression, panic disorder, generalized anxiety, bipolar disorder, and obsessive compulsive disorder.  See private treatment records dated November 2005, March 2006, and May 2006.  The United States Court of Appeals for Veterans Claims (Court) has held that a claim of service connection for PTSD includes all acquired psychiatric disorders that are reasonably encompassed by the evidence of record, including his description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  As such, the issue on appeal has been recharacterized, as stated above, to encompass all currently diagnosed acquired psychiatric disorders, including PTSD.  

The Veteran testified before the undersigned Veterans Law Judge via video-conference in February 2012.  A transcript of the hearing is associated with the claims file.  At the February 2012 hearing, the Veteran submitted additional evidence in support of his claim, along with a statement waiving initial consideration of the evidence by the agency of original jurisdiction (AOJ).  38 C.F.R. § 20.1304(c) (2012).  Therefore, the Board may properly consider such newly received evidence.  Additionally, at the hearing, the Veteran's representative also made a motion to advance the Veteran's case on the docket; however, the motion was denied by the Board in November 2012.  

The issue of entitlement to a total disability rating based upon individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the agency of original jurisdiction (AOJ).  See video-conference hearing transcript, pp. 30-31.  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for an acquired psychiatric disorder and a left knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

Left shoulder tendonitis and rotator cuff tear, status post repair, is the result of or proximately due to his service-connected right shoulder degenerative joint disease.  


CONCLUSION OF LAW

Left shoulder tendonitis and rotator cuff tear, status post repair, is secondary to service-connected right shoulder degenerative joint disease.  38 U.S.C.A. § 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.102, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for left shoulder tendonitis and rotator cuff tear, status post repair, herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

The Veteran has asserted that service connection is warranted because his current left shoulder disorder is related to his military service.  He has specifically stated that, during service, he was required to repeatedly load bombs and other items onto aircraft, and he believes his left shoulder disorder was caused as a result of these activities.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In this instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Review of the record reveals that the Veteran has a current diagnosis of left shoulder tendonitis and a left shoulder rotator cuff tear, status post repair.  See private treatment records and MRI report from Dr. J.I. dated April 2006 and Dr. T.E. dated June 2006 to November 2007; see also July 2006 VA examination report.  

As noted, the Veteran has asserted that his current left shoulder disorder is related to the repeated lifting of bombs and other items during service.  He testified that he did not seek treatment for a left shoulder problem during service, as it was more of a nagging type of problem that began while he was stationed at his first duty station; however, he continues to attribute his current left shoulder disorder to his military service.  

The service treatment records (STRs) do not contain any complaints, treatment, or findings related to a left shoulder problem or disability, including at the Veteran's August 1977 separation examination.  In this regard, at the February 2012 hearing, the Veteran's representative stated that the STRs show that the Veteran was treated for left shoulder tendonitis and an acromioclavicular separation in September 1973 and April 1976, respectively.  See hearing transcript, pp. 21-22.  However, after carefully reviewing the STRs, the Board finds that there is no contemporaneous medical evidence of complaints or treatment for a left shoulder problem during service.  Instead, the STRs show that the Veteran sought treatment for a right shoulder problem on numerous times during service, including in September 1973 and April 1976; however, there is no mention of an injury to or symptoms related to the left shoulder.  A May 1976 treatment record notes that the Veteran separated his left shoulder; however, it appears that the left shoulder was incorrectly noted at that time, as the record specifically notes that the treatment referred to the right shoulder and all of the other STRs document treatment for right shoulder problems, with no mention of a left shoulder injury or disability.  

The Board notes that service connection has been established for degenerative joint disease of the right shoulder as a result of the in-service right shoulder injury.  See August 2008 rating decision.  However, the evidence of record does not reflect that the Veteran manifested a chronic left shoulder disorder during or at separation from service. 

Nevertheless, the evidence of record shows that the Veteran has a current left shoulder disorder, variously diagnosed as tendonitis and status post left rotator cuff repair.  The evidence of record does not reflect that the Veteran's current left shoulder disorder was incurred in service or is otherwise related thereto.  Indeed, as noted, a left shoulder disorder was not manifested during service, at separation from service, or for many years thereafter.  In this regard, the Board notes that the first time the Veteran is shown to have left shoulder problems is in October 2003, thirty years after he was separated from service.  While the Veteran reported having pain in both of his shoulders at that time, he reported that the pain had persisted for a couple of weeks and was not precipitated by a significant injury.  In this context, the Board also finds probative that no medical professional has evaluated the Veteran's left shoulder and determined that it was incurred in or otherwise related to his military service.  

However, the physician who conducted the July 2006 VA examination reviewed the claims file, examined the Veteran, and determined that the Veteran's current left shoulder disorder is likely related to his service-connected right shoulder disability.  The July 2006 VA examiner noted the Veteran's medical history as it pertains to his left and right shoulder, noting that the Veteran injured his right shoulder in April 1976 and the Veteran's report that his left shoulder rotator cuff tear was from overuse and his occupation as a refinery operator.  The VA physician also examined the Veteran's shoulders, noting that x-rays of the left shoulder were normal but that the Veteran demonstrated severely limited range of motion and left shoulder strain.  After evaluating the Veteran, the VA examiner opined that it is at least as likely as not that the Veteran's left shoulder disorder is secondary to his right shoulder from overuse for 30 years.  

The July 2006 VA examination is considered the most competent, credible, and probative evidence of record with respect to the etiology of the Veteran's current left shoulder disorder.  Indeed, the Board finds that the July 2006 VA examination was adequate for evaluation purposes, as the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is also no indication or allegation that the VA examiner was not fully aware of all relevant facts in this case or that he misstated any relevant fact.  In fact, the VA examiner provided an opinion that was based upon the evidence of record and supported by a complete rationale.  In this regard, the Board notes that the VA examiner's opinion is supported by the other evidence of record, which show that the Veteran's complaints of left shoulder problems were not precipitated by a significant injury and reportedly began as a result of overuse of the left shoulder joint.  There is no opposing medical evidence of record which establishes that the current left shoulder disorder was not caused as a result of the Veteran's service-connected right shoulder disability or is otherwise related to a nonservice-related event, injury, or disease.  

Therefore, based on the foregoing, the Board concludes that service connection for a left shoulder disorder is warranted, as there is competent, credible, and probative evidence of record showing that the current left shoulder disorder, diagnosed as left shoulder tendonitis and rotator cuff tear, status post repair, is secondary to the Veteran's service-connected right shoulder disability.  Accordingly, the Veteran's claim is granted and all reasonable doubt has been resolved in his favor.  See Gilbert, supra.  


ORDER

Service connection for left shoulder tendonitis and rotator cuff tear, status post repair, is granted.  

REMAND

Unfortunately, the record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claims of entitlement to service connection for an acquired psychiatric disorder and a left knee disorder.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

At the February 2012 hearing, the Veteran testified that he has been receiving disability benefits through the Social Security Administration (SSA) for a psychiatric disorder since 2006.  The Veteran testified that he was going to submit a copy of the award letter to the undersigned VLJ at the hearing; however, a copy of the SSA award letter is not associated with the claims file.  The actual SSA decision and the reports and records considered by SSA in making its decision are also not contained in the claims folder.  VA's duty to assist the Veteran particularly applies to relevant evidence known to be in the possession of the Federal Government, such as VA or Social Security records.  See 38 C.F.R. § 3.159(c)(2).  In this case, because the Veteran's SSA records likely contain pertinent information to his claim of service connection for an acquired psychiatric disorder, VA is obligated to obtain them.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  

The Board also finds that additional evidentiary development is needed with respect to the Veteran's acquired psychiatric disorder claim.  In order for service connection to be awarded for PTSD, three elements must be present: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  

The above cited regulation, 38 C.F.R. § 4.125(a), refers to the American Psychiatric Associations' Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994) (DMS-IV) as the source of criteria for the diagnosis of claimed psychiatric disorders.  DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.  

With respect to the claim for PTSD, VA recently amended the applicable regulations to liberalize the evidentiary standard for an in-service stressor as set forth in 38 C.F.R. § 3.304(f) under certain circumstances.  See 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  Briefly, the current regulations provide that lay testimony may be sufficient to establish the occurrence of an in-service stressor where it involves the fear of hostile military or terrorist activity, which is consistent with the places, types, and circumstances of the Veteran's service.  See id.  However, where these conditions are not met, the claimed in-service stressors must be independently verified to establish service connection for PTSD.  

The Veteran has provided written statements of the stressful in-service events which he believes are the basis of his current acquired psychiatric disorder.  He has reported that, in 1975, he was held in a Korean jail for three weeks after witnessing the kidnapping of a fellow service member while they were on leave.  He also reported having to fight a fire by himself with two small fire extinguishers while serving guard duty at the ordnance dump in late 1974.  He has also reported that, in 1975, an aircraft from the USS Enterprise crashed into the maintenance hut where he was stationed.  See October 2006 Stressor Statement; February 2012 hearing transcript.  

With respect to being held in the Korean jail, the Veteran testified that Army Military Police (MP) from the Provost Marshal's office visited him and made a report.  The Veteran's representative has argued that a copy of the MP report should be obtained, as it is not included in the Veteran's records but may be located in the Federal Repository.  See February 2012 hearing transcript.  As the MP report may contain relevant evidence to the Veteran's acquired psychiatric disorder claim, the Board finds that the AOJ should attempt to obtain any relevant MP reports related to the Veteran's imprisonment in Korea during service.  

Otherwise, the Board notes that the amended regulations do not apply to the Veteran's reported stressors, as they do not appear to involve the Veteran's fear of hostile military or terrorist activity.  However, there is other evidence of record which appears to give rise to the amended regulations.  In this regard, a May 2006 private treatment record shows that the Veteran was diagnosed with PTSD after reporting seeing charred bodies during service, while a May 2011 letter from the Veteran's counselor, A.F., states that the Veteran recounted service events where he feared for his life and those around him.  

In this context, the Board notes that the Veteran was not afforded a VA examination in conjunction with this claim and, as a result, there remains a question as to his current psychiatric diagnosis and whether any current diagnosis is related to his military service, to include the stressful events the Veteran has reported that occurred therein.  Therefore, the Veteran must be scheduled for a VA examination to determine the nature and etiology of any current acquired psychiatric disorder.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  On remand, the Veteran should also be advised of the amended regulations of 38 C.F.R. § 3.304(f) and given an opportunity to identify any treatment for his acquired psychiatric disorder.  In this regard, the Veteran testified to receiving treatment on and off since 1987 through private counselors and the Beaumont, Texas, Vet Center. 

In addition to the foregoing, the Veteran is seeking service connection for a left knee disorder.  Specifically, he alleges that he experienced problems with his left knee in service as a result of his military duties that required he crawl under aircraft and load aircraft ordnance.  At the February 2012 hearing, the Veteran testified that he sought treatment for a left knee problem after service; however, he was only able to identify undergoing a partial knee replacement at the Texas Orthopedic Hospital in approximately 2006.  The evidentiary record contains a copy of a December 2007 operative report from Texas Orthopedic Hospital, which shows that the Veteran underwent surgery on his left knee.  However, additional treatment records dated prior to and after the Veteran's left knee surgery are not associated with the record and it does not appear that the RO attempted to obtain a complete copy of the Veteran's medical records from Texas Orthopedic Hospital.  Therefore, on remand, the AOJ will be requested to obtain all outstanding medical records identified by the Veteran in support of his left knee claim.  

In addition to the foregoing, the Board notes that the Veteran has not yet been afforded a VA examination in conjunction with his left knee claim.  However, the Veteran has reported events that occurred during service, which he believes are the basis of his current left knee disorder, and he has testified that he received treatment for his left knee disorder after service, which is sufficient to establish continuity of symptomatology.  There is also evidence showing that the Veteran has a current diagnosis of left knee medial meniscus tear, patellar chondromalacia, and medial compartment chondromalacia.  See December 2007 operative report.  As such, there is an indication that the Veteran's current left knee disorder may have been incurred or aggravated as a result of an in-service incident, disease, or injury.  Therefore, the Veteran must be scheduled for a VA examination to determine the nature and etiology of any current left knee disorder.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159; McLendon, supra.  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran VCAA-compliant notice as to the amended provisions of 38 C.F.R. § 3.304(f) pertaining to verification of in-service stressors for a service connection claim for PTSD, effective July 13, 2010.  Allow an appropriate time for the Veteran to provide any additional information as to his claimed in-service stressors.  Conduct any additional development that may be necessary concerning his reported stressors, considering these amended provisions.

2. Conduct all development necessary to obtain copies of the Military Police report that was generated when the Veteran was imprisoned in a Korean jail in approximately 1975, to include contacting the Federal Repository for any relevant information or evidence.  The Veteran should be requested to provide any additional information needed to conduct a meaningful search for the MP report.  

3. Request that the Veteran identify all providers who treated him after service for his acquired psychiatric disorder and left knee disorder, to include any VA or non-VA providers.  The Veteran should be requested to complete an authorization and release (VA Form 21-4142) for any non-VA facilities identified, including Texas Orthopedic Hospital and his private counselors.  Thereafter, obtain any identified records, to include those from the Beaumont, Texas, Vet Center.  

4. Request from the Social Security Administration all records related to the Veteran's claim for Social Security benefits, including all medical records and copies of all decisions or adjudications.  

5. All requests and all responses for the above-described records, including negative responses, must be documented in the claims file.  Requests for records from Federal agencies, including VA and military facilities, must continue until a determination is made that such records do not exist or any further efforts to obtain them would be futile.  Reasonable efforts should be made for any non-Federal records.  All records received should be associated with the claims file.  If any identified, outstanding records cannot be obtained after making appropriate efforts, the Veteran should be notified of the missing records and the attempts made to obtain them, and allowed an opportunity to provide such records.  

6. After obtaining all outstanding records, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current acquired psychiatric disorder.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  The AOJ must also specify for the examiner the stressor or stressors that have been verified by the service department or corroborated by independent evidence.  All necessary tests and studies should be conducted.  The examiner should respond to the following:

a. Please identify all current acquired psychiatric disorders, and related symptoms, based on examination of the Veteran and review of all lay and medical evidence.

b. If PTSD is diagnosed, please state whether it is at least as likely as not (probability of 50 percent or more) such disorder is related to any verified or corroborated in-service stressor(s).  Further, if there are no verified or corroborated stressors, please state whether it is at least as likely as not (probability of 50 percent or more) that the Veteran's PTSD was is related to a fear of hostile military or terrorist activity, consistent with the types, places, and circumstances of his service.  

c. For any other currently diagnosed acquired psychiatric disorder, is it at least as likely as not (probability of 50 percent or more) that such disorder was otherwise related to any incident during service?  Please specify the incident(s) during service that are related to the current disorder(s).  

A complete rationale must be provided for any opinion offered, with consideration of all lay and medical evidence of record.

7. After obtaining all outstanding records, schedule the Veteran for a VA examination to determine if he currently has a left knee disorder that is related to his military service.  The claims file must be made available to the examiner for review and the report should reflect that such review was conducted.  

a. A diagnosis of any currently manifested left knee disorder should be rendered.  

b. After reviewing all lay and medical evidence of record, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or more) that the Veteran currently has a left knee disorder that is related to his military service, to include as a result of the Veteran's military duties that required he crawl under aircraft and load aircraft ordnance.  

In answering the foregoing, the examiner should note that the Veteran is considered competent to report the events that occurred during service, as well as the symptoms he experiences, including when those symptoms were incurred and how long they have persisted.  A rationale must be provided for any opinion offered.   

8. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


